IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,731-01


                        EX PARTE PAUL CODY TEAGUE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-28243-B-1 IN THE 181ST DISTRICT COURT
                           FROM RANDALL COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of two counts of sexual assault, one count of aggravated sexual

assault, and one count of aggravated kidnapping. The trial court assessed a life sentence in each

count. Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to a direct appeal of the convictions through

no fault of his own because, although Applicant timely expressed his desire to appeal, appellate

counsel was not appointed until after time for filing a notice of appeal had already passed. The State

requests that this Court “grant relief as to Applicant’s sole ground of relief in order to permit an

out-of-time appeal.”
                                                                                                   2

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his convictions

in cause number 28243B from the 181st District Court of Randall County. Within ten days from the

date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced

on the date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     January 29, 2020
Do not publish